DETAILED ACTION
Claims 1-8 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered.
The office acknowledges the following papers:
Claims, specification, and remarks filed on 3/10/2022,
IDS filed on 6/3/2022 and 12/16/2021.

	Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information.  If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  See MPEP 2004.
An applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work.” Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). (Emphasis in original). Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to “bury” it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. Fl. 1972).
It is impractical for the examiner to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 forms, the examiner is merely acknowledging the submission of the cited references and merely indicating that only a cursory review was made of the cited references.
The information disclosure statement filed 6/3/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 6/3/2022 cites a patent document with an incorrect patent/application number that isn’t considered.

New Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites obtaining an offline running file.
The limitations of testing an algorithm and obtaining both a running result and offline running file, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting implicitly obtaining “by generic processor and/or software,” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Specifically, the claims only include additional elements regarding the testing an algorithm, obtaining a running result, generation and deployment of the offline running file, request information, and device information and parameters of the running environment. The cloud AI processing system and system on chip limitations are recited at a high-level of generality (i.e. a generic processor performing a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The remaining elements only further add instructions on how to apply the exception without integration into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the remaining limitations only further add instructions on how to apply the exception without integration into a practical application. Instructions to apply the exception using generic computer components cannot provide an inventive concept. Thus, the claims are not patent eligible.

New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Grey et al. (U.S. 2012/0316845), in view of Beveridge (U.S. 2013/0332610), in view of Official Notice.
As per claim 1:
Grey and Beveridge disclosed a data processing method for testing an artificial intelligence (Al) processor on a cloud AI processing system, comprising: 
testing an algorithm on the cloud Al processing system (Beveridge: Figure 2 element 260, paragraph 33 and 43-44)(Grey: Figures 7 and 9 elements and 1203, 1220, and 1401-1405, paragraphs 34 and 43-45)(Beveridge allows for benchmarking on virtual machines. Grey disclosed cloud computing servers to execute received tasks from user devices. The combination allows for benchmarking tasks (i.e. algorithm) in Grey to determine and selectively improve performance. Official notice is given that computers can execute instructions for AI tasks and programs for the advantage of supporting a wide array of program execution. Thus, it would have been obvious to one of ordinary skill in the art to implement the computers of Grey to have processing capabilities for AI programs and tasks.), wherein the algorithm is developed for the Al processor and wherein the cloud Al processing system is selected based on device information of the Al processor (Beveridge: Figure 2 element 260, paragraph 33 and 43-44)(Grey: Figures 6A and 9 elements 1107 and 1403-1405, paragraphs 34 and 36)(The combination allows for benchmarking tasks (i.e. algorithm) in Grey to determine and selectively improve performance. Task execution by the computers is selected based on the capabilities of the computers. Official notice is given that tasks can be scheduled on processors that have architecture supporting the task for the advantage of increased task execution by native instruction support. Thus, it would have been obvious to one of ordinary skill in the art to select a computer with instruction set capabilities (i.e. compatible architecture) that matches the requirements of the task for benchmarking purposes.);
obtaining a running result from the testing of the algorithm on the cloud Al processing system (Beveridge: Figure 2 element 270, paragraph 45)(Grey: Figures 7 and 9 elements and 1203, 1220, and 1401-1405, paragraphs 34 and 43-45)(Beveridge allows for benchmarking on virtual machines. Grey disclosed cloud computing servers to execute received tasks from user devices. The combination allows for benchmarking tasks (i.e. algorithm) in Grey to determine and selectively improve performance. After benchmarking processing, the benchmark results (i.e. running result) are received.);
generating an offline running file when the running result satisfies a preset requirement (Beveridge: Figure 2 element 280 and 295, paragraphs 45-46)(Grey: Figures 8-9 elements and 1304, 1311, and 1401-1405, paragraphs 34 and 62)(The combination allows for benchmarking tasks (i.e. algorithm) in Grey to determine and selectively improve performance until a minimum threshold (i.e. preset requirement) is met. The broadest reasonable interpretation of an offline running file is one or more items of data at least including version information, hardware information, a binary instruction, input/output data size, a constant table, data layout information, and parameter information (see pages 18-19). Upon completion of a task by one of computer elements 1403-1405, the task results (i.e. offline running file) of a given size are returned to client computer 1401.), where the offline running file is generated according to the device information of the Al processor and a binary instruction of the algorithm (Grey: Figures 8-9 elements and 1304, 1311, and 1401-1405, paragraphs 34 and 62)(Upon completion of a task (i.e. algorithm) by one of computer elements 1403-1405 (i.e. AI processor), the task results are returned to client computer 1401. The task result is generated according to the instructions of the task (i.e. binary instruction(s)) and the device capabilities (i.e. device information) of the computer processing the task. The broadest reasonable interpretation of an AI processor is a processor capable of executing instructions or programs for AI processing. In view of the above official notice, the cloud computing servers implement AI tasks.);
deploying the offline running file on one or more SoC (system on chip) chips for execution (Grey: Figures 6A, 9, and 12 elements 1107, 1403-1405, and 1706, paragraphs 34, 36, and 62-64)(The primary device can offload tasks for execution on computers 1-N based on device capabilities. Grey disclosed breaking larger tasks into smaller tasks, but doesn’t explicitly state if the smaller tasks are dependent upon each other. Official notice is given that tasks dependencies can be tracked for the advantage of ensuring proper task execution order. Thus, it would have been obvious to one of ordinary skill in the art that task dependencies are tracked in Grey. Additionally, official notice is given that computers can be implemented as system on chips for the advantage of having critical components closer to reduce communication costs. Thus, it would have been obvious to one of ordinary skill in the art to implement the computers 1-N as a set of SoCs. In view of the above official notice, task dependencies allows for receiving a first task’s execution result and using the execution result for executing a second task (i.e. deploying the offline running file).), wherein the one or more SoC chips have compatible architecture with the AI processor (Grey: Figures 6A and 9 elements 1107 and 1403-1405, paragraphs 34 and 36)(Task execution by the computers is selected based on the capabilities of the computers. In view of the above official notice, tasks are scheduled on processors that have architecture supporting the task.).
The advantage of benchmarking processes is that it can be determining if performance requirements are met or not. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement benchmarking in Grey for the above advantage.
As per claim 2:
Grey and Beveridge disclosed the data processing method of claim 1, further comprising: 
transmitting request information for requesting the offline running file to be generated, where the request information includes the device information of the Al processor (Grey: Figure 9 elements 1403-1405, paragraph 34)(Task execution by the computers is selected based on the capabilities of the computers. In view of the above official notice, a computer is selected with a compatible architecture required to execute the task.).
As per claim 3:
Grey and Beveridge disclosed the data processing method of claim 1, wherein the device information includes hardware architecture information and parameters of running environment of the Al processor (Grey: Figure 9 elements 1403-1405, paragraph 34)(Task execution by the computers is selected based on the capabilities of the computers. Official notice is given that tasks can be scheduled on processors that have architecture supporting the task and sufficient on-chip memory for the advantage of increased task execution speed by native instruction support. Thus, it would have been obvious to one of ordinary skill in the art to select a computer with instruction set capabilities (i.e. hardware architecture information) and memory capabilities (i.e. parameter) that matches the requirements of the task.).
As per claim 4:
Grey and Beveridge disclosed the data processing method of claim 3, wherein the parameters of running environment include at least one of a base clock speed of the Al processor, an access bandwidth of an off-chip memory and the Al processor, a size of an on-chip memory, a number of the cores of the Al processor, and a type of an operating unit of the Al processor (Grey: Figure 9 elements 1403-1405, paragraph 34)(Task execution by the computers is selected based on the capabilities of the computers. In view of the above official notice, a computer is selected for a task based on on-chip memory capacity.).
As per claim 5:
Claim 5 essentially recites the same limitations of claim 1. Therefore, claim 5 is rejected for the same reasons as claim 1.
As per claim 6:
The additional limitation(s) of claim 6 basically recite the additional limitation(s) of claim 2. Therefore, claim 6 is rejected for the same reason(s) as claim 2.
As per claim 7:
The additional limitation(s) of claim 7 basically recite the additional limitation(s) of claim 3. Therefore, claim 7 is rejected for the same reason(s) as claim 3.
As per claim 8:
The additional limitation(s) of claim 8 basically recite the additional limitation(s) of claim 4. Therefore, claim 8 is rejected for the same reason(s) as claim 4.

Response to Arguments
The arguments presented by Applicant in the response, received on 3/10/2022 are not considered persuasive.
Applicant argues for claims 1 and 5:
“The office rejected claim 1 under 35 U.S.C. §101 as being directed an abstract idea because "the claims recites obtaining an offline running file." See Office Action, page 2, #7, line 2-3. Amended claim 1 does more than just obtaining an offline running file. For example, claim 1 recites testing an algorithm developed for an Al processor on a cloud Al system that is selected based on the device information of the Al processor. Claim 1 further recites that obtaining a running result from the testing of the algorithm on the cloud Al processing system. An offline running file is generated when the running result satisfies a preset requirement. The offline running file is generated according to the device information of the Al processor and a binary instruction of the algorithm. 
As such, amended claim 1 is not directed to an abstract idea of obtaining an offline running file. It is directed to a method of testing an algorithm compiled for an Al processor, not on the Al processor itself but on a cloud Al processing system, not any cloud Al processing system but one that is selected based on the device information of the Al processor. There is nothing abstract about such method. Withdrawal of rejection are respectfully requested.”  

This argument is not found to be persuasive for the following reason. The limitations of testing an algorithm and obtaining both a running result and offline running file, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of original and newly amended generic computer components. The amendments to claim 1 have not added sufficient specificity to avoid being considered an abstract idea. In addition, independent claim 5 has not been amended and is rejected for the same reasons as in the last office action.
Applicant argues for claims 1 and 5:
“The entire disclosure of Grey does not mention "offline running file." The office improperly equates the recited "offline running file" to the task results shown in Fig. 8 of Grey. See Office Action, pg 4, line 5 from the bottom. In claim 1, the offline running file is generated according to the device information of the Al processor and the binary instruction of the algorithm. Grey's task results are not generated in the same manner. See Grey, Fig. 8, step 1304. Also in claim 1, the offline running file is an executable file that can run on another system or chip. Grey's task results are not an executable file. See id. 
For the recited limitation of "deploying the offline running file on one or more SoC chips for execution...," the office cites Grey, Fig 6A, 9, and 12, which describe "transmit computational task to allocated computing devices (Grey, Fig. 6B, step 1107)." See Final Office Action, pg 5, line 11-13. It seems that the office now equates the claim term "offline running file" to computational tasks. 
The rejection of claim 1 is entirely improper. The office's claim interpretation is self- conflicting because it first equates the claim term "offline running file" to Grey's task results and it then equates the claim term "offline running file" to Grey's computational tasks. Under the claim construction cannons, the principle of internal-document coherence requires that the same phrase in different claims of the same patent should have the same meaning. The same principle would mandate that the same phrase in the same claim should be given the same meaning. See In re Varma, 816 F.3d 1352 (Fed. Cir. 2016).”  

This argument is not found to be persuasive for the following reason. The broadest reasonable interpretation of an offline running file is one or more items of data at least including version information, hardware information, a binary instruction, input/output data size, a constant table, data layout information, and parameter information (see pages 18-19). Upon completion of a task by one of computer elements 1403-1405, the task results (i.e. offline running file) of a given size are returned to client computer 1401. Adding more specifics from the specification to better define an offline running file would likely overcome the current rejection.
	
	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183